81938: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13320: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81938


Short Caption:MM DEV. CO., INC. VS. TRYKE COMPANIES SO NV, LLCCourt:Supreme Court


Related Case(s):83920


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804883Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/26/2020 / Shirinian, AraSP Status:Completed


Oral Argument:02/16/2022 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:02/16/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMM Development Company, Inc.Will Kemp
							(Kemp Jones, LLP)
						Ian P. McGinn
							(Kemp Jones, LLP)
						Nathanael R. Rulis
							(Kemp Jones, LLP)
						


RespondentTryke Companies SO NV, LLCPaul A. Conant
							(Conant Law Firm)
						Leslie Smith Godfrey
							(Hone Law)
						Eric D. Hone
							(Hone Law)
						Moorea L. Katz
							(Hone Law)
						Joel Z. Schwarz
							(Hone Law)
						Jamie L. Zimmerman
							(Hone Law)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/15/2020Filing FeeFiling Fee due for Appeal. (SC)


10/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-37845




10/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-37848




10/22/2020Filing FeeFiling Fee Paid. $250.00 from Kemp Jones, LLP. Check No. 76168. (SC)


10/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-38815




10/26/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC).20-39074




10/26/2020Notice/IncomingFiled Respondent's Notice of Appearance of Counsel of Record for Respondent Tryke Companies SO NV, LLC. (SC)20-39213




10/26/2020Notice/IncomingFiled Respondent's Notice of Entry of Order Admitting Paul A. Conant to Practice. (SC)20-39214




11/04/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 18, 2020, at 10:00 am. (SC).20-40190




11/12/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-41325




11/16/2020Docketing StatementFiled Respondent Tryke Companies SO NV, LLC's Response To Appellant's Docketing Statement. (SC).20-41708




11/24/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-42881




11/25/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-43104




12/09/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-44736




02/19/2021MotionFiled Stipulation for Extension of Time to File Appellant's Opening Brief. (SC)21-04964




02/19/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is March 25, 2021. (SC)21-04973




03/25/2021BriefFiled Appellant's Opening Brief. (SC)21-08586




03/25/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-08587




03/25/2021AppendixFiled Appellant's Appendix. Vol. 2. (SC)21-08605




03/25/2021AppendixFiled Appellant's Appendix. Vol. 3. (SC)21-08606




04/21/2021MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)21-11581




04/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date May 17, 2021. (SC)21-11604




05/13/2021MotionFiled Respondent Tryke Companies So NV, LLC's Unopposed Motion for Extension of Time to File Respondent's Answering Brief (Second Request for Extension of Answering Brief Deadline). (SC)21-13752




05/17/2021Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  May 24, 2021.  (SC)21-14158




05/23/2021Notice/IncomingFiled Respondent's Notice of Appearance for Leslie A.S. Godfrey. (SC)21-14730




05/24/2021MotionFiled Respondent Tryke Companies So NV, LLC's Motion to File Unredacted Answering Brief and Unredacted Pages in Respondent's Appendix Under Seal. (SC)21-14780




05/24/2021BriefFiled Respondent Tryke Companies So NV, LLC's Answering Brief (REDACTED).  (SC)21-14782




05/24/2021AppendixFiled Respondent Tryke Companies So NV, LLC's Appendix to Answering Brief - Volume I of I.  (SC)21-14785




06/04/2021Order/ProceduralFiled Order Granting Motion.  Respondent has filed an unopposed motion for leave to file an unredacted answering brief and portions of a supplemental appendix under seal.  respondent's motion is construed as also seeking leave to file a redacted answering brief.  The motion is granted to the following extent.  The redacted answering brief was filed on May 24, 2021.  The clerk shall file the unredacted answering brief and appendix received on May 25, 2021, under seal.  Appellant shall have until June 23, 2021, to file and serve any reply brief.  (SC)21-16116




06/04/2021BriefFiled SEALED Respondent Tryke Companies So NV, LLC's Answering Brief (UNREDACTED).  (FILED UNDER SEAL PER ORDER 6/4/21).  (SC)


06/04/2021AppendixFiled SEALED Respondent Tryke Companies So NV, LLC's Appendix to Answering Brief (UNREDACTED).   (FILED UNDER SEAL PER ORDER 6/4/21).  (SC)


06/18/2021MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC)21-17602




06/22/2021Order/ProceduralFiled Order Approving Stipulation in Part.  Appellant shall have until July 23, 2021, to file and serve the reply brief.  (SC)21-17962




07/23/2021BriefFiled Appellant's Reply Brief. (SC)21-21295




07/23/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/05/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument would be of assistance in resolving the issues presented in this matter.  Accordingly, oral argument is scheduled for February 16, 2022, at 3:00 p.m., in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-00403




01/19/2022MotionFiled Appellant's Motion to Consolidate Case nos. 81938 and 83920 and Writ Petition and to Postpone Oral Argument. (SC)22-01889




01/20/2022Order/ProceduralFiled Order.  MM Development Company, Inc., has filed a motion asking this court to consolidate its appeal in Docket No. 81938 with its writ petition in Docket No. 83920 and to postpone the oral argument scheduled for February 16, 2022, in Docket No. 81938.  Tryke Companies So NV, LLC, shall have until 4:00 p.m. on January 25, 2022, to file any response or opposition.  Failure to file a timely response or opposition will result in this court resolving the motion on the documents currently before the court.  No reply may be filed.  Nos. 81938/83920.  (SC)22-02069




01/25/2022Notice/IncomingFiled Respondent's Notice of Firm Name Change. (SC)22-02504




01/25/2022MotionFiled Respondent's (Tryke Companies SO NV, LLC's) Opposition to MM Development Company, Inc.'s Motion to Consolidate Appeal and Writ Petition and to Postpone Oral Argument. (SC)22-02507




02/01/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-03290




02/08/2022Order/ProceduralFiled Order Denying Motion. MM Development Company, Inc., has filed a motion asking this court to consolidate its appeal in Docket No. 81938 with its writ petition in Docket No. 83920 and to postpone the oral argument scheduled for February 16, 2022, in Docket No. 81938.  The motion is denied. (SC)22-04215




02/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel JH/LS/DH (SC)


04/27/2022Order/DispositionalFiled Order of Reversal. "Order the JUDGEMENT of the district court REVERSED." SNP22  - JH/LS/DH. (SC)22-13320





Combined Case View